        Case 3:18-cv-06505-EMC Document 14 Filed 11/29/18 Page 1 of 2


     Hassan A. Zavareei (SBN 181547)
 1   Andrea Gold (pro hac vice)
     TYCKO & ZAVAREEI LLP
 2   1828 L. Street, NW, Suite 1000
 3   Washington, D.C 20036
     Telephone: (202) 973-0900
 4   Facsimile: (202) 973-0950
     hzavareei@tzlegal.com
 5   agold@tzlegal.com
 6   Annick Persinger (CA Bar No. 272996)
     TYCKO & ZAVAREEI LLP
 7   1970 Broadway – Suite 1070
     Oakland, CA 94607
 8   Telephone: (510) 254-6808
     Facsimile: (202) 973-0950
 9   apersinger@tzlegal.com
10   Scott Edelsberg, Esq. (pro hac vice)
     EDELSBERG LAW, P.A.
11   19495 Biscayne Blvd #607
     Aventura, FL 33180
12
     Telephone: 305-975-3320
13   scott@edelsberglaw.com
     Andrew J. Shamis, Esq. (pro hac vice)
14   SHAMIS & GENTILE, P.A.
15   14 NE 1st Avenue, Suite 400
     Miami, Florida 33132
16   Telephone: 305-479-2299
     ashamis@shamisgentile.com
17
     Counsel for Plaintiff and Proposed Class
18
                                 UNITED STATES DISTRICT COURT
19                          FOR THE NORTHER DISTRICT OF CALIFORNIA

20      ALICIA PALERMO, individually and on        Case No: 3:18-cv-06505-EMC
        behalf of all others similarly situated,
21                                                 PLAINTIFF’S NOTICE OF
             Plaintiff,                            VOLUNTARY DISMISSAL
22    vs.
23      VANITY PLANET, LLC,
24      A California Limited Liability Company

25
             Defendant.
26

27

28
       Case 3:18-cv-06505-EMC Document 14 Filed 11/29/18 Page 2 of 2



 1           Plaintiff Alicia Palermo, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and by and through their
 2   below-listed counsel, hereby voluntarily dismiss without prejudice all claims in this action.
 3

 4   Dated: November 29, 2018                        Respectfully submitted,
 5
                                                     /s/ Hassan A. Zavareei
 6                                                   Hassan A. Zavareei (SBN 181547)
                                                     Andrea Gold (pro hac vice forthcoming)
 7                                                   TYCKO & ZAVAREEI LLP
                                                     1828 L. Street, NW, Suite 1000
 8                                                   Washington, D.C 20036
                                                     Telephone: (202) 973-0900
 9                                                   Facsimile: (202) 973-0950
10                                                   hzavareei@tzlegal.com
                                                     agold@tzlegal.com
11
                                                     Annick Persinger (CA Bar No. 272996)
12                                                   TYCKO & ZAVAREEI LLP
                                                     1970 Broadway – Suite 1070
13                                                   Oakland, CA 94607
                                                     Telephone: (510) 254-6808
14
                                                     Facsimile: (202) 973-0950
15                                                   apersinger@tzlegal.com

16                                                   EDELSBERG LAW, P.A.
                                                     Scott Edelsberg, Esq.
17                                                   Florida Bar No. 0100537
                                                     scott@edelsberglaw.com
18                                                   19495 Biscayne Blvd #607
19                                                   Aventura, FL 33180
                                                     Telephone: 305-975-3320
20
                                                     SHAMIS & GENTILE, P.A.
21                                                   Andrew J. Shamis, Esq.
                                                     Florida Bar No. 101754
22                                                   ashamis@shamisgentile.com
23                                                   14 NE 1st Avenue, Suite 1205
                                                     Miami, FL 33132
24                                                   Telephone: 305-479-2299

25                                                   Counsel for Plaintiff
26

27

28
                                             -1-
         PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS AGAINST DEFENDANT VANITY
                                          PLANET, LLC
                                                                          3:18-cv-06505-EMC
